NOTIFICATION OF REFUSAL

Specification
The specification is objected to as follows:
The statement [Perspective Recreational aircraft that can land on water; nacelle with two decks;] should be deleted because it is extraneous information which adds no new information to the claimed design.  No description, other than a reference to the drawing, is ordinarily required in a nonprovisional international design application.  Hague Rule 7(5)(a), 37 CFR 1.1024 and 1.1067, MPEP 2920.04(a)II. 

	
Claim Refusal - 35 U.S.C. § 112(a) and (b)
The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The claim is indefinite because the scope of protection sought by the claim cannot be determined from the disclosure. See MPEP 1504.04 II. 

The claim is indefinite because the scope of the claim is uncertain as the metes and bounds of the claim are not clearly defined. Specifically, the statement “…the reflections shown in reproductions 1.1 to 1.4 are not part of the claimed design.” confuses the claim scope as there is no way to clearly determine what portions of the Airship are “reflections” intended to form no part of the claimed design and what portions actually form the claimed design. The information provided in specification and the current set of reproductions is insufficient, as more than one claim boundary(s) is/are possible.  


    PNG
    media_image1.png
    389
    626
    media_image1.png
    Greyscale

                                                               
The disclosure therefore fails to enable someone skilled in the art to make and use it or apply it to the article of manufacture in which design is embodied without resorting to conjecture. 

Further, the claim is indefinite because applicant has provided no understanding as to the usage of color in the reproductions. As color, in international design applications, may be used to disclaim portions of the design, intended usage of color OR a color statement, as seen in the example below is important in the understanding of the claimed design.

 --The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee. --

The indefiniteness of the claim is compounded by the ambiguity of the statement regarding the “reflections” and the applicant’s failure to explain the purpose of the color in the reproductions as it possible to utilize color to illustrate unclaimed subject matter.

Conclusion
The claim is refused under 35 U.S.C. 112(a) and (b) as set forth above.

	
Discussion of the Merits of the Case:
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012


See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.


If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at john.voytek@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources

•	Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
•	Facsimile to the USPTO's Official Fax Number (571-273-8300)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/patents-maintaining-patent/responding-office-actions


Conclusion
The claim is refused under 35 U.S.C. 112(a) and (b) as set forth above.

The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Number Search” button.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner, John Voytek, whose telephone number is (571) 270-3757.  The examiner can normally be reached on 8:00 am - 5:00 pm ET Monday - Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Lakiya G. Rogers, can be reached at (571) 270-7145.  The official fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 

/JOHN A VOYTEK/Primary Examiner, Art Unit 2916                                                                                                                                                                                                        11/29/2022